DETAILED ACTION
1.         This Office Action is in response to Applicant’s Response to Election/Restriction filed on 08/09/2022. Claims 1-3, 5 & 8-14, as filed on 06/02/2022, are examined below.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 09/22/2020 has been considered by the examiner.

Election/Restrictions
4.	Applicant’s election of Group I, claims 1-5 and 8-14, in the reply filed on 08/09/2022 and “phase change material” as the elected species is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 6-7 are withdrawn from consideration. Claim 4 is also withdrawn from consideration because it recites “colorant”, a non-elected species. 

Claim Objections
5.	Claim 8 is objected to because of the following informalities:  In claim 8, line 4, “g/cm3” should be written with superscripts: “g/cm3”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.         Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lean et al. (US 2009/0288259 A1; hereinafter “Lean”).
As to independent claim 1, Lean teaches a chemical treatment method for a nonwoven, comprising: applying a phase change material (PCM) to one surface of a nonwoven having low-density and resilience (see para. 0025 & FIG. 1); distributing the chemical formulation through a thickness of the nonwoven by a physical process (see para. 0033-0034 & FIG. 5-7: various means may be employed to incorporate the foamed compound 512 into a bedding product, for example by means of a vacuum or a roller); and drying the PCM distributed within the nonwoven after the distributing step (see para. 0032-0034: the compound is then dried). See also Lean claims 21-24.
As to claim 2, Lean teaches the method of claim 1, wherein said applying step is performed using an application device selected from the group recited in claim 2 (see para. 0033-0034: e.g. foam application, doctor blade). 
As to claim 3, Lean teaches the method of claim 1, wherein said chemical formulation includes microencapsulated phase change materials (PCMs) (see para. 0003, 0024, 0030: phase change microcapsules).
As to claim 5, Lean teaches the method of claim 1, wherein said distributing step is performed using a pressing plate, a pair of press rollers or vacuum suction (see para. 0033: the mold and compound 412 are subjected to a specific series of vacuum, freezing, gas injection and heating; see para. 0034: the moving belt transports the foamed compound through a series of processes by means of a roller).
Lean teaches all of the limitations of instant claims 1-3 and 5. Therefore, Lean anticipates these claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.         Claims 8, 10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Valenta et al. (US 2017/0020299 A1).
	As to independent claim 8, Valenta teaches a chemical treatment method comprising: applying using a non-contact digital chemical deposition technology a PCM on a first surface of a nonwoven (see para. 0013-0015, 0025-0026: patterned coating layer contains a blend of microencapsulated phase change material (PCM) and a binder; para. 0034: patterned coating layer 400 may be formed by any known method including inkjet printing), wherein said nonwoven has second surface opposing said first surface and separated by a thickness (see FIG. 1 & para. 0014, 0027: on which layer (and which side of the layer) the patterned coating layer is on depends on desired end properties); and drying the chemical formulation on the nonwoven (see para. 0041: a finished product “after drying” implies a drying step).
	Valenta fails to explicitly disclose that the nonwoven has a low-density ranging from 0.15 g/cm3 to 0.001 g/cm3 [claim 8] and that the nonwoven is resilient [claim 10]. 
	However, as to claims 8 and 10, since Valenta teaches a mattress comprising the same fibers described in the present specification examples (see para. 0015-0023 and specification pgs. 3-5 & Example 2), it follows that the nonwoven of Valenta would satisfy the low-density property recited in claim 8 and be resilient as recited in claim 10. If different results are achieved, it must be due to limitations that are not currently claimed. Alternatively, one of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to select a nonwoven having the claimed properties by routine experimentation, the motivation being to achieve the desired chemical properties of a final product, e.g. amount of padding for sleeper comfort and temperature regulation of a mattress (see Valenta para. 0028).
As to claims 12-13, Valenta teaches the method of claim 8, wherein the chemical formulation is a phase change material (PCM), e.g. microencapsulated phase change materials (PCMs) (see para. 0026 & Example para. 0038-0041).

9.         Claims 9, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Valenta et al. (US 2017/0020299 A1), in view of Liang (CN 201012560 Y; citations are to a PDF of a machine translation accessed online from Espacenet).
Valenta teaches the chemical treatment method of claim 8 as described above in segment 8 of this Office Action and that said chemical formulation includes microencapsulated phase change materials (PCMs; see para. 0026), but fails to explicitly disclose that the method further comprises physically distributing the chemical formulation from the first surface through the thickness toward the second surface by either applying a pressing force on the first surface or applying a suction force on the second surface [claims 9 & 14] and that the non-contact digital chemical deposition technology is a digital printer [claim 11].
However, Liang, in analogous art of inkjet printing on cloth, teaches digital inkjet printing (reads on “digital printer”) on a variety of flexible materials with a flexible, high-precision, wide-applicable large-format cylinder digital printing press (see para. 0002, 0014, 0016, 0029, 0048-0050) containing pressing rollers (see para. 0029 & 0038: read on the “pressing force” feature). Even Liang does not explicitly teach that the flexible materials are “a nonwoven having a thickness”, it would have been obvious to one skilled in the art to apply the known-technology of digital printing to a mattress or other thick, non-woven material by simple modifications to the structure of the printing press.
Therefore, in view of the teaching of Liang, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by Valenta by incorporating the physical distribution step and digital printing technique taught by Liang to arrive at the claimed invention because Valenta suggests that the PCM patterned coated layer may be formed by any known method, including but not limited to inkjet printing (see Valenta para. 0034). Liang clearly teaches that digital printing of droplets is very accurate, corresponds to “patterns”, and that the nozzles are suitable for other inks (see Liang para. 0022-0026). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed physical distributing and digital printing for the claimed method with a reasonable expectation of success for printing on different materials, and would expect such a product to have similar properties to those claimed, absent the showing of unexpected results.


Examiner’s Note
10.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  

Conclusion
11.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        November 18, 2022